           CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                            Case No. 18‐CR‐194 (NEB/DTS)

                         Plaintiff,

 v.                                                ORDER ON MOTIONS IN LIMINE,
                                                   MOTION TO CALL WITNESS, AND
 KENNETH DAVON LEWIS,                              REQUEST TO DISMISS COUNSEL

                         Defendant.



           Defendant Kenneth Davon Lewis is charged with being an armed career criminal

in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Trial is set to

begin September 21, 2020. A pretrial conference was held on September 18, 2020, at which

the parties argued several motions in limine. (ECF Nos. 132 (“Gov’t Mot. I”), 134 (“Def’s

Mot. I”), 135 (“Def’s Mot. II”).) The government also argued its motion to call a witness.

(ECF No. 137 (“Gov’t Mot. II”).) The Court addresses each motion in turn, as well as the

defendant’s letter of dismissal of counsel. (ECF No. 144.)

I.         Government’s Motions in Limine

      A.      Government’s First Motion in Limine to Preclude Mention of Potential
              Punishment

           The government requests that the Court preclude any reference to the sentence the

defendant may receive if convicted. The defendant does not object. Because “any




                                               1
        CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 2 of 13




reference to sentencing [is] improper,” United States v. Fenner, 600 F.3d 1014, 1023 n. 7 (8th

Cir. 2010), the government’s request is granted as a correct statement of the law.

   B.      Government’s Second Motion in Limine to Preclude Hearsay
           Statements of Defendant

        The government moves to preclude the defendant and his counsel from offering

or referring in any way to hearsay statements of the defendant. The defendant responds

that he only opposes this request to the extent that it seeks to bar statements that might

otherwise come into evidence through a recognized hearsay exception. “Hearsay is not

admissible unless any of the following provides otherwise: a federal statute; these

[Federal Rules of Evidence]; or other rules prescribed by the Supreme Court.” Fed. R.

Evid. 802. To the extent the government requests that the defense comply with the Rules

of Evidence, including the rules governing hearsay, the motion is granted as a correct

statement of the law. During trial, the Court will consider each hearsay objection in turn.

   C.      Government’s Fourth Motion to Preclude Misconduct of Law
           Enforcement Officers after Defendant’s Arrest

        The government requests that the Court preclude the defendant and his counsel

from referencing any misconduct of law enforcement officers after the defendant’s arrest.

(Gov’t Mot. I at 2.) The government maintains that such evidence is not relevant and

would be unduly prejudicial, but acknowledges that such evidence may be admissible if

it casts doubt on or undercuts evidence admitted by the government. (ECF No. 130

(“Gov’t Tr. Br.”) at 7–8.) The government contends that there is no probative value in



                                              2
       CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 3 of 13




exploring the subsequent actions of law enforcement because the actions have no bearing

on the events of April 18, 2018, or the question of whether the defendant knowingly

possessed a firearm.

       The defendant objects, arguing that the misconduct of former Anoka County

Detective Tessa Villegas is directly linked to evidence the government seeks to introduce

and thus is relevant. Villegas was the lead county detective on the defendant’s case.

Because of her post‐arrest misconduct in connection with this case,1 Judge Montgomery

ordered that the government be restricted to using at trial only testimony from fact

witnesses who were at the scene when the defendant was apprehended and will testify

to the facts they observed that day, and to witnesses who will testify as to DNA evidence,

interstate nexus, and felony status. (ECF No. 121 at 7.) Judge Montgomery determined

that these measures would substantially remedy the risk of prejudice from Villegas’s

violations in this case given the limited the scope of testimony offered and the witnesses’

minimal interaction with Villegas. (Id.)

       The defendant argues that Villegas’s misconduct has tainted the chain of custody

of the DNA evidence and undermined the reliability of that evidence, making her

misconduct relevant. He maintains that excluding evidence of Villegas’s misconduct




1
 Villegas’s multiple instances of misconduct are set forth in detail in the December 16,
2019 Report and Recommendation of Magistrate Judge Schultz, and in Judge
Montgomery’s February 3, 2020 order adopting as modified the Report and
Recommendation. (ECF Nos. 111, 121.)


                                            3
        CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 4 of 13




would prejudice him and deprive the jury of facts it needs to make an informed decision

in this case.

       In general, physical evidence may be admitted if “a chain of custody exists
       that shows a reasonable probability that the evidence has not been changed
       or altered.” United States v. Lothridge, 332 F.3d 502, 504 (8th Cir. 2003). For
       purposes of admissibility, the court presumes that the custodians have
       preserved the integrity of such evidence, unless there is a showing of bad
       faith, ill will, or proof that someone has tampered with the evidence. United
       States v. Miller, 994 F.2d 441, 443 (8th Cir. 1993).

United States v. Brumfield, 686 F.3d 960, 965 (8th Cir. 2012); see also United States v. Patrick,

248 F.3d 11, 22 (1st Cir. 2001) (“Certain inadequacies—for example, those that go to the

chain of custody or the preservation of evidence—may undercut the reliability of physical

evidence against the accused.”).

       The Court requested and received additional briefing, evidence, and witness

testimony from the parties on Villegas’s involvement in the chain of custody of the DNA

evidence. At the pretrial conference held on September 18, 2020, the government elicited

evidence indicating that Villegas was not within the chain of custody of the DNA sample,

and that the sample was not in her hands or custody. (ECF Nos. 160, 160‐1.) While

Villegas requested the defendant’s DNA sample from the Coon Rapids Police

Department, the evidence shows that Villegas did not accept the sample; rather, another

officer received it. (ECF No. 160 at 2.)

       The defendant cites several examples of Villegas’s contacts with evidence other

than Lewis’s DNA sample. (ECF No. 161.) First, he points to Villegas’s involvement in



                                               4
       CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 5 of 13




collecting DNA evidence from other officers and a witness. But this evidence will not be

at issue at trial because Judge Montgomery decided that evidence of the exclusion of

relevant police officers and the landlord (MM) as potential contributors to the DNA

mixtures found on the gun is not admissible. (ECF No. 128 at 13.) Thus, the evidence and

testimony presented to the Court indicates that no relevant forensic evidence passed

through Villegas’s hands.

       Second, the defendant notes that Villegas investigated the existence of an

unsubmitted DNA swab taken by the Coon Rapids police from the gun’s trigger, of which

she could find no evidence. The defendant argues that the jury needs to evaluate the

credibility of any government attempt to disavow the existence of the “missing Coon

Rapids trigger swab.” (ECF No. 161 at 3.) The Court fails to see the relevance of Villegas’s

unsuccessful attempt to locate this swab, or how her misconduct impacts the jury’s

evaluation of the government’s position on the swab.

       Finally, the defendant makes the general argument that the jury will need to

evaluate the credibility and potential bias of witnesses who received information about

the case from Villegas. Judge Montgomery considered the impact of Villegas’s

misconduct on witnesses, and ordered the safeguard of allowing defense counsel to

question any witness outside the presence of the jury if the government discovers that

the witness interacted with Villegas about the case beyond conversations involving DNA




                                             5
         CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 6 of 13




swabbing.2 (ECF No. 121 at 7.) The Court will not revisit Judge Montgomery’s ruling on

this issue.

         For these reasons, the Court grants the motion in limine to preclude evidence of

Villegas’s misconduct after the defendant’s arrest.

    D.        Government’s Fifth Motion in Limine to Preclude Impeaching
              Witnesses regarding Personal Conflicts between Them that Predate the
              Crime Charged

         The government moves to preclude the impeachment of witnesses regarding

personal conflicts between them that predate the crime charged in the Superseding

Indictment as irrelevant and inadmissible under Rule 403. (Gov’t Mot. I at 2; Gov’t Tr. Br.

at 8.) The defendant objects, explaining that one government witness (MM) told the

government during an interview that MM (1) had been cited repeatedly by the initial

responding officer in the case (Officer Shannon) relating to drug activity at the building

owned by MM and was the scene of the alleged offense, (2) contested the fines arising

from the citations, and (3) had stated that Officer Shannon was a “liar” at a city

administrative hearing on the fines. (ECF No. 138 at 5.)

         The Court agrees that the evidence regarding the history of and between Officer

Shannon and MM is relevant and admissible. See United States v. Allen, 540 F.3d 821, 824

(8th Cir. 2008) (“Proof of bias is almost always relevant because the jury, as finder of fact


2When questioned about this at the pretrial hearing, the government stated that it had
made the inquiry and none of the witnesses spoke to Detective Villegas about anything
regarding what she saw. Defense counsel had no further follow up regarding this inquiry.


                                             6
           CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 7 of 13




and weigher of credibility, has historically been entitled to assess all evidence which

might bear on the accuracy and truth of a witnessʹ testimony.” (citing United States v. Abel,

469 U.S. 45, 52 (1984)). For these reasons, the motion to preclude impeachment of

witnesses regarding the personal conflict between Officer Shannon and MM is denied.

      E.      Government’s Motion to Allow the Impeachment of Defendant with
              Prior Felony Convictions

           The government requests that if the defendant elects to testify, the Court allow the

government to impeach the defendant with his prior felony convictions within the last

ten years for the limited purpose of impeaching his credibility pursuant to Rule

609(a)(1)(B). The Court will rule on this motion if the defendant decides to testify.

II.        Government’s Third Motion in Limine on Admissibility of
           Methamphetamine Evidence and Defendant’s Motion in Limine to
           Exclude Evidence of Methamphetamine Possession

           The parties dispute the admissibility of methamphetamine found on the floor next

to the firearm in this case and drug paraphernalia found on the defendant after his arrest.

(Gov’t Mot. I at 1–2; Def’s Mot. II.) The government seeks to offer this evidence to

establish the defendant’s possession of the charged firearm, arguing that the fact that the

defendant possessed in his pocket a hypodermic needle and glass pipe suggests that the

methamphetamine found nearby after the struggle with police officers was likewise his,

making it more likely that the firearm was his as well. (Gov’t Mot. I at 1–2; Gov’t Tr. Br.

at 6.) In other words, because the firearm was found next to the methamphetamine, if the

defendant dropped the methamphetamine during the struggle, this corroborates the


                                                7
       CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 8 of 13




allegation that he also dropped the firearm. See United States v. Battle, 774 F.3d 504, 511

(8th Cir. 2014) (“When evidence of other crimes tends logically to prove any element of

the crime charged it is admissible as an integral part of the immediate context of the crime

charged and is not extrinsic and therefore is not governed by Rule 404(b).” (citation

omitted, cleaned up)).

       The defendant objects and moves to exclude this evidence under Rules 402 and

403 of the Federal Rules of Evidence, arguing that the evidence is irrelevant and has no

probative value with respect to whether the defendant possessed the firearm at issue, but

has significant prejudicial value. The government responds that a witness will testify that

she and the defendant were using methamphetamine in the early morning of

April 18, 2018, and that the witness saw the defendant with a firearm before he was

arrested. (ECF No. 139 at 3.)

       First, the Court agrees that the methamphetamine evidence is intrinsic to the crime

charged, and thus not subject to the confines of Rule 404(b) of the Federal Rules of

Evidence. “Evidence of other wrongful conduct is considered intrinsic when it is offered

for the purpose of providing the context in which the charged crime occurred” and “is

admitted because the other crime evidence ‘completes the story’ or provides a ‘total

picture’ of the charged crime.” United States v. Young, 753 F.3d 757, 770 (8th Cir. 2014)

(citation omitted). Here, evidence of the methamphetamine and drug paraphernalia is

intrinsic evidence corroborating the witness’s account of the defendant possessing a



                                             8
        CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 9 of 13




firearm and providing context to the charged conduct. See United States v. Fogg, 922 F.3d

389, 393 (8th Cir. 2019) (concluding that “evidence of drugs and drug paraphernalia

seized along with a short‐barreled shotgun after a car chase that ended with Foggʹs arrest

was clearly intrinsic”); United States v. Williams, 796 F.3d 951, 961–62 (8th Cir. 2015)

(rejecting argument that heroin was extrinsic to defendant’s possession of the handgun

as a felon, noting the heroin “was discovered in the same sequence of events as the

handgun,” and the heroinʹs presence explains why defendant “may have been carrying

the handgun”).

       Second, the Court agrees that the methamphetamine evidence should not be

excluded under Rule 403. “Whether intrinsic or subject to Rule 404(b)ʹs limitation,

evidence may be excluded ‘if its probative value is substantially outweighed by a danger

of . . . unfair prejudice.’” Fogg, 922 F.3d at 393 (citing Fed. R. Evid. 403). The Court

concludes that the probative value is not substantially outweighed by the prejudicial

effect of the methamphetamine evidence. But to assuage any potential prejudice arising

from this evidence, the Court will give a limiting instruction. “The presence of a limiting

instruction ‘diminishes the danger of any unfair prejudice arising from the admission of

other acts.’” United States v. Cotton, 823 F.3d 430, 435 (8th Cir. 2016) (citation omitted); see

Fogg, 922 F.3d at 393 (finding no abuse of discretion where “nothing in the record suggests

unfair prejudice, especially in light of the courtʹs Final Instruction 8, which instructed the

jury that it could not find Fogg guilty of the gun charges ‘simply because drugs or drug



                                               9
       CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 10 of 13




paraphernalia were found in the vehicle.’”). The defendant argues that attempts to

ameliorate prejudice by telling the jury that the defendant does not face any drug

possession charges in connection with the methamphetamine “will only hang a lantern

on the prejudicial evidence.” (Def’s Mot. II at 2.) The Court disagrees. See generally United

States v. Fechner, 952 F.3d 954, 962–63 (8th Cir. 2020) (rejecting argument that a limiting

instruction regarding child erotica images prejudiced defendant where “the district court

gave a standard 404(b) instruction as part of the final jury instructions, which [the Eighth

Circuit has] previously determined cures unfair prejudice”). The Court will give a

limiting instruction as to the proper use of the methamphetamine evidence.

       For these reasons, the government’s motion in limine as to the methamphetamine

evidence is granted, and the defendant’s motion in limine is denied.

III.   Defendant’s Motion in Limine to Exclude Reference to DNA Evidence in
       Opening Statements

       The defendant moves to preclude the government from referencing DNA evidence

in its opening statements because the chain of custody of the DNA evidence is not clear

from the pre‐trial discovery, and the prejudicial value of reference to DNA evidence in

the opening will be significant even if the evidence is excluded for lack of foundation.

(Def’s Mot. I.) The government has since provided more detailed evidence of the chain of

custody. (ECF Nos. 160, 160‐1.) Moreover, “[a]ny defect in the chain of custody typically

affects the weight of the evidence rather than its admissibility.” Brumfield, 686 F.3d at 965

(citing United States v. Briley, 319 F.3d 360, 363 (8th Cir. 2003)). Because the defendant’s


                                             10
         CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 11 of 13




attack on the chain of custody goes to the weight of the evidence, and not its admissibility,

the Court denies the motion.

   IV.      Government’s Motion to Call Witness BLH.

         The defendant’s witness list includes witness BLH. The government, after

receiving the defendant’s witness list and interviewing BLH, moves to add BLH to its

own witness list. (Gov’t Mot. II.) The defendant objects, arguing that BLH is not on the

list of allowed government witnesses in Judge Schultz’s R&R addressing Detective

Villegas’s misconduct. (See ECF No. 111 at 23–24.) The defendant’s real objection is that

BLH has now substantially changed her story.

         Judge Montgomery’s order adopting as modified the R&R allows the government

to use at trial “only testimony from fact witnesses who were at the scene when Lewis was

apprehended and will testify to the facts they observed that day . . . .” (ECF No. 121 at 7).

According to the government, BLH was at the scene of the arrest, and therefore falls

within the scope of its initial stipulation as to witnesses. (Gov’t Mot. II at 2; see ECF

No. 100 at 5–6 (stating that the government intends to call “individuals present at the

scene, and expert witnesses”).) The Court agrees. BLH’s alleged change of story is

appropriate for cross‐examination, but does not preclude her testimony. The

government’s motion to call witness BLH is granted.




                                             11
        CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 12 of 13




   V.      Defendant’s Letter of Dismissal of Counsel

        Finally, the defendant filed a Letter of Dismissal of Counsel. (ECF No. 144.) At the

pretrial hearing, the defendant stated that his issues with his counsel had been resolved

and that he wishes to continue with his counsel. The Court therefore concludes the letter

is moot.

                                         CONCLUSION

        Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

   1.      The government’s Motions in Limine (ECF No 132) are GRANTED IN PART

           and DENIED IN PART, such that:

           a.     The government’s motion to preclude reference to Defendant’s potential

                  punishment is GRANTED;

           b.     The government’s motion to preclude hearsay statements of Defendant

                  is GRANTED;

           c.     The government’s motion for pretrial ruling on admissibility of

                  methamphetamine evidence is GRANTED;

           d.     The government’s motion to preclude misconduct of law enforcement

                  officers after Defendant’s arrest is GRANTED;

           e.     The government’s motion to preclude impeaching witnesses regarding

                  personal conflicts between them is DENIED;



                                             12
        CASE 0:18-cr-00194-NEB-DTS Doc. 164 Filed 09/18/20 Page 13 of 13




          f.    The government’s motion to allow the impeachment of defendant with

                prior felony convictions is DEFERRED;

   2.     Defendant’s Motion in Limine to Exclude Reference to DNA Evidence in

          Opening Statements (ECF No. 134) is DENIED;

   3.     Defendant’s Motion in Limine to Exclude Evidence of Methamphetamine

          Possession (ECF No. 135) is DENIED;

   4.     Government’s Motion to Call Witness (ECF No. 137) is GRANTED; and

   5.     Defendant’s Letter of Dismissal of Counsel (ECF No. 144) is MOOT.



Dated: September 18, 2020                     BY THE COURT:

                                              s/Nancy E. Brasel
                                              Nancy E. Brasel
                                              United States District Judge




                                         13
